PER CURIAM.
In this civil prisoner appeal, the circuit court declined to grant appellant’s motion for leave to proceed as an indigent pursuant to section 57.085(7), Florida Statutes. The circuit court was within its discretion to deny appellant’s request to proceed as an indigent. See Maddrie v. Colton, 998 So.2d 668, 670 (Fla. 4th DCA 2009) (“Section 57.085 is intended to discourage frivolous lawsuits by inmates who abuse the civil indigency statutes.”). ■ Because appellant has failed to timely pay the filing fee, this appeal is hereby dismissed.
Appellant is warned that any future proceedings determined by this court to be frivolous may result in the imposition of sanctions, including a prohibition against any further pro se proceedings and a referral to the appropriate institution for disciplinary procedures as provided in section 944.279, Florida Statutes. See Fla. R. App. P. 9.410.
LEWIS, MAEAR, and WINOKUR, JJ., concur.